—Judgment unanimously affirmed. Memorandum: Defendant pleaded guilty to two counts of driving while intoxicated as a felony (Vehicle and Traffic Law § 1192 [2], [3]; § 1193 [1] [c]) and one count of criminal mischief in the fourth degree (Penal Law § 145.00 [3]). Because defendant failed to move to withdraw his guilty plea or to vacate the judgment of conviction, he has .failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665; People v Engert, 263 AD2d 959; People v Williams, 258 AD2d 942, lv denied 93 NY2d 880; People v Francis, 254 AD2d 779, lv denied 92 NY2d 1031; People v Stabley, 233 AD2d 958, lv denied 89 NY2d 930). In any event, we reject the contention of defendant that his plea allocution was insufficient because it failed to establish that the parking lot in which he was operating a motor vehicle falls within the parameters of Vehicle and Traffic Law § 1192 (7). Defendant acknowledged during the plea allocution that he operated a motor vehicle in the parking lot of an apartment complex while
*838he was intoxicated (see, Vehicle and Traffic Law § 1192 [7]). (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Felony Driving While Intoxicated.) Present — Green, J. P., Lawton, Pigott, Jr., Hurlbutt and Callahan, JJ.